Order filed December 11, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-15-00737-CV
                                    ____________

                           SYLAN CHANG, Appellant

                                        V.

                          DISCOVER BANK, Appellee


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-77301

                                    ORDER

      Appellant’s brief was due December 2, 2015. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before January 12, 2016,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                    PER CURIAM